NOT DESIGNATED FOR PUBLICATION

                                              No. 123,691

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                          GEORGE RIOLO III,
                                             Appellant.


                                    MEMORANDUM OPINION


          Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Opinion filed September 17,
2021. Affirmed.


          Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.

          PER CURIAM: George Riolo III appeals the district court's denial of his motion to
correct an illegal sentence. We granted Riolo's motion for summary disposition instead of
briefs under Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). The State responded
that summary disposition was appropriate but that Kansas statutes and caselaw defeat
Riolo's arguments. Finding no error in the district court's denial of Riolo's motion, we
affirm.


          Riolo pleaded guilty to one count of aggravated indecent liberties with a child in
violation of K.S.A. 21-3504(a)(2) and two counts of aggravated indecent solicitation of a
child in violation of K.S.A. 21-3511(a). The State dropped the remaining charges. Riolo's

                                                    1
plea acknowledgment and plea agreement noted that the "double rule"—the sentencing
rule for persistent sex offenders in K.S.A. 21-4704(j)(1)-(2)(A)(ii)—may apply to Riolo's
sentence.


        Riolo's presentence investigation report included his 1986 Colorado conviction for
sexual assault of a child. Riolo objected to his criminal history score and argued that the
court should not apply the persistent sex offender rule. Riolo later withdrew his challenge
to his criminal history score but not his objection to applying the "persistent sex offender"
rule.


        As required under the sentencing statute, the district court first found the 1986
Colorado statute prohibiting the sexual assault of a child and the Kansas indecent liberties
and aggravated indecent liberties statutes were comparable. The district court then found
that because the statutes were comparable, it had to sentence Riolo to double the
maximum prison term for each of the crimes he pleaded guilty to in this case.


        Before imposing sentence, the district court heard Riolo's motion for a durational
departure. Still, the district court denied that motion and imposed the persistent sex
offender "double rule," resulting in a controlling term of 172 months' imprisonment.


        Riolo appealed, arguing the district court erred in finding the Colorado and Kansas
statutes "comparable." But another panel of this court affirmed his sentence. State v.
Riolo, 50 Kan. App. 2d 351, 357, 330 P.3d 1120 (2014).


        About five years later, Riolo filed the motion giving rise to this appeal—a motion
to correct an illegal sentence. The substance of Riolo's argument was that the district
court illegally applied the persistent sex offender rule to double his sentence because:




                                              2
       • The district court lacked jurisdiction to enhance his sentence without requiring
          the State to prove the "elements attached to the persistent sex offender statute"
          beyond a reasonable doubt, as required under Apprendi v. New Jersey, 530
          U.S. 466, 120 S. Ct. 2348, 147 L. Ed 2d 435 (2000);
       • The persistent sex offender statute is unconstitutional because no elements
          supported the illusionary facts that can constitutionally breathe life into it; and
       • Riolo's sentence violates the Double Jeopardy Clause of the Fifth Amendment
          to the United States Constitution.


       The district court summarily denied Riolo's motion and he appealed. We granted
Riolo's motion to file an untimely appeal pursuant to Administrative Order 2020-PR-016,
effective March 18, 2020, which extended appeals' filing deadlines during the COVID-19
global pandemic.


       We review a district court's summary denial of a motion to correct an illegal
sentence de novo because we have access to the same motions, records, and files. Like
the district court, we must determine whether the documents conclusively show Riolo is
not entitled to relief. See State v. Gilbert, 299 Kan. 797, 801, 326 P.3d 1060 (2014). A
sentence is illegal when it is imposed by a court without jurisdiction; it does not conform
to the applicable statutory provisions, either in character or the term of punishment; or it
is ambiguous about the time and manner in which it is to be served. K.S.A. 2020 Supp.
22-3504(c)(1); State v. Hambright, 310 Kan. 408, 411, 447 P.3d 972 (2019). "Whether a
sentence is illegal is a question of law over which this court has unlimited review."
Gilbert, 299 Kan. at 801.


       Each of Riolo's arguments raises a constitutional challenge to the court's
application of the "double rule" for persistent sex offenders. But the Kansas Supreme
Court has consistently held that a defendant may not use a motion to correct an illegal
sentence to raise constitutional issues. See State v. Lee, 304 Kan. 416, 418, 372 P.3d 415
                                               3
(2016) ("[A] motion to correct an illegal sentence cannot be used to attack the
constitutionality of a sentencing statute."); State v. Moncla, 301 Kan. 549, 552-54, 343
P.3d 1161 (2015). This alone compels us to affirm the district court's denial of his
motion. But Riolo's three claims also fail for independent reasons that we briefly address
below.


         First, Riolo argues that under Apprendi, the district court should have required the
State to prove the applicability of the persistent sex offender statute to a jury beyond a
reasonable doubt. But our courts have consistently held that the district court's finding
and use of prior criminal history does not violate the defendant's constitutional rights
under Apprendi. State v. Ivory, 273 Kan. 44, 46-48, 41 P.3d 781 (2002). See State v.
Williams, 299 Kan. 911, 941, 329 P.3d 400 (2014); State v. Baker, 297 Kan. 482, 485,
301 P.3d 706 (2013).


         Second, Riolo argues that the persistent sex offender rule is unconstitutional
"because there are no elements to support the illusionary facts that can constitutionally
breathe life into it." This mimics the Apprendi argument above—that the sentencing
statute is missing "elements" that the State must prove to a jury beyond a reasonable
doubt to increase his sentence. Again, the Ivory line of cases refutes this. See also State v.
Albano, 313 Kan. 638, Syl. ¶ 4, 485 P.3d 649 (2021) ("Section 5 of the Kansas
Constitution Bill of Rights does not guarantee defendants the right to have a jury
determine the existence of sentence-enhancing prior convictions under the revised Kansas
Sentencing Guidelines Act.").


         Third, Riolo argues that his sentence violates the Double Jeopardy Clause of the
Fifth Amendment to the United States Constitution. But a defendant waives a double
jeopardy challenge by pleading guilty, as Riolo did here. See Noyce v. State, 310 Kan.
394, 401-02, 447 P.3d 355 (2019). And for a defendant to be placed in "double jeopardy,"
the State must twice charge the defendant for a crime involving the same set of facts for

                                               4
which the defendant has already been convicted. See State v. Hanson, 280 Kan. 709, 711-
12, 124 P.3d 486 (2005). Riolo's 1986 Colorado conviction stems from events that
happened sometime before August 5, 1986, but his current case stems from events in late
2007, early 2008, and late 2009.


       Because Riolo cannot raise the constitutionality of his sentence through a motion
to correct an illegal sentence, we find that the motions, records, and files conclusively
show Riolo is not entitled to relief. See Gilbert, 299 Kan. at 801. Thus, the district court
did not err in denying Riolo's motion.


       Affirmed.




                                              5